VAUGHN, Judge.
 The record discloses that defendant's plea was accepted only after the court made due inquiry of the defendant and adjudged that the plea was freely, understanding^ and voluntarily entered. On appeal, defendant does not contend that his plea was not freely, understanding^ and voluntarily entered. Defendant argues that a bill of indictment for murder will not support a plea of manslaughter. He further argues that the sentence imposed constitutes cruel and unusual punishment prohibited by the United States Constitution. These are the only assignments of error brought forward and they are without merit.
No error.
Judges Britt and Parker concur.